        Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 1 of 28 - Page ID#: 5



    AOC-E-105         Sum Code: CI
    Rev. 9-14                                                                             Case #: 21-CI-00176
    Commonwealth of Kentucky                                                              Court: CIRCUIT
    Court of Justice Courts.ky.gov                                                        County: JESSAMINE
    CR 4.02; Cr Official Form 1                     CIVIL SUMMONS

P/antiff, BANKS ENGINEERING VS. NATIONWIDE MUTUAL INSURANCE COMPANY ET, Defendant


      TO: CORPORATION SERVICE COMPANY
          421 WEST MAIN STREET
              FRANKFORT, KY 40601
Memo: Related party is NATIONWIDE MUTUAL INSURANCE COMPANY

The Commonwealth of Kentucky to Defendant:
NATIONWIDE MUTUAL INSURANCE COMPANY

   You are hereby notified that a legal action has been flled against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                            Jessamine Circuit Clerk
                                                            Date: 3/30/2021




                                                    Proof of Service
      This Summons was:

❑     Served by delivering a true copy and the Complaint (or other initiating document)
        To:

❑ Not Senred because:


      Date:                          , 20
                                                                                              Served By


                                                                                                 Title

Summons ID: 332730022728615@00000163801
CIRCUIT: 21-CI-00176 Certified Mail


                                                                                                 eFiled
BANKS ENGINEERING VS. NATIONWIDE MUTUAL INSURANCE COMPANY ET

                                                        Page 1 of 1



                                                             Exhbiit A
    Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 2 of 28 - Page ID#: 6


     Filecl            2I-CI-0Ql36       03/30/2021      ~      Doug Faiu. Jessamiite Cii-cuit Clerk


                           -

                                           COMMONWEALTH OF KENTUCKY
                                                13T" JUDICIAL DISTRICT
                                             JESSAMINE CIRCUIT COURT
                                           CIVIL ACTION NO. 21-C1-

                                                                                                          ~
                                                                                                          N
           BANKS ENGINEERING, INC.                                                          PLAINTIFF     0
                                                                                                          0
                                                                                                          0
                                                                                                          w0
            vs                                               COMPLAINT                                    M
                                                                                                          O
                                                                                                          O
                                                                                                          0
                                                                                                          C.
                                                                                                          0
            NATIONWIDE MUTUAL INSURANCE                                                                   v
                                                                                                          ~
                                                                                                          ~
,           COMPANY AND NATIONAL CASUALTY                                                                 Y

            COMPANY                                                                          DEFENDANTS   co
                                                                                                          U
                                                                                                          a

                  SERVE: Nationwide Mutual Insurance Company
                         Corporation Service Company
                         421 West Main Street
                         Frankfort, Kentucky 40601

                  SERVE: National Casualty Company
                         Corporation Service Company
                         421 West Main Street
                         Frankfort, Kentucky 40601




                      Comes the Plaintiff, Banks Engineering, Inc,: by counsel, and for its Complaint

     `      for Declaratory Relief against the Defendants states as follows:

                      1. Plaintiff is a corporation incorporated under the laws of the Commonwealth of

            Kentucky qualified to do business and doing business in the Commonwealth of

            Kentucky.          Plaintiff is and has at all times mentioned herein been engaged in the

            business of engineering and land surveying.

                  -   2.   The Defendants, The Nationwide Mutual Insurance Company and The

             National Casualty Company are insurance companies qualified to do business in the

             Commonwealth of Kentucky for the purpose of providing insurance services in said




         F$lecl        2 I-CT-0t1I76      03/3,01,2021           I)oug Faiu, dessamuae Circuit Clerk



                                                              Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 3 of 28 - Page ID#: 7


 Filecl      2I-CI-0OI76     03/30/2021         Daug Fain, Jessamiue Citcuit Clerk




    state and exist with the power to sue and/or to be sued. During all relevant times herein

    mentioned, Defendants, The Nationwide Mutual Insurance Company and The National

    Casualty Company have transacted business in the Commonwealth of Kentucky while
                                                                                                  C)
                                                                                                  N
     dealing with the Plaintiff in this case, specifically by marketing and providing Plaintiff   0
                                                                                                  0
                                                                                                  0
                                                                                                  w0
     with an Architects and Engineers Professional Liability Insurance Policy.                    ~
                                                                                                  0
                                                                                                  0
                                                                                                  0
                                                                                                  0
                                                                                                  0
            3. On or about December 7, 2019, the Plaintiff purchased an Architects and              d
                                                                                                  Y
                                                                                                   ~~
     Engineers Professional Liability Insurance Policy numbered AR 6906 from Defendants.          ~U
                                                                                                  a

     (hereinafter the Policy). The Policy period dated from December 7, 2019 to December

     7, 2020 and applied to any claim arising from a wrongful act on or after December 7,

     2014. The Policy required the Defendants to indemnify or defend the Plaintiff as an

     insured if a claim was made during the Policy period which was neither reasonably

     expected or intended from the stand point of the Plaintiff as an insured. A complete

     copy of the Policy is attached hereto as Exhibit "A".
                            ~
            4. On or about March 6, 2020 and during the Policy period, a lawsuit was filed

     against the Plaintiff in the Jessamine Circuit Court styled: Boone Development, LLC, et

     al. vs. The City of Nicholasville Planning Commission, et al., Civil Action No. 20-CI-

     00182 (hereinafter the "Lawsuit"). In the Lawsuit, a claim of professional negligerice

     was set forth against the Plaintiff.     The PlaintifF timely and properly notified the

     Defendants of the filing of the Lawsuit and requested coverage under the Policy.

            5. By letter dated April 15, 2020, the Defendant, National Casualty Company,

     notified the Plaintiff no coverage for the alleged professional negligence was available

     under the Policy for the claims set forth in the Lawsuit. Specifically, and among other

     reasons, the Defendant, National Casualty Company, asserted and alleged that no




  Filed      21-CI-00176      03/3012021         Doug Faiu. Jess~uae Ciicunt Clet~k


                                             Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 4 of 28 - Page ID#: 8



 I'iiecl        21-CI-0©I76        03/30/2021      Doug Faiu. Jessaluaue Cia-cuflt Clerk




     coverage was available for the Lawsuit because the claim of professional negligence

     set forth therein was not made during the Policy period, arid because the alleged

     professional negligence of the Plaintiff had occurred prior to the inception of the Policy

     period.        The Defendant also alleged no coverage was available under the Policy

     because Plaintiff failed to disclose the possibility of the claim in its application for the

     Policy of insurance.

            6. Despite the duty and obligation of the Defendant to defend and indemnify the

     Plaintiff as an insured from the professional negligence claim set forth in the Lawsuit, by

     letter dated Aril 15, 2020, the Defendants made known to the Plaintiff their decision to

     deny coverage available for the Lawsuit under the Policy. The Defendants lacked a

     reasonable basis for failing to defend and refusing to indemnify Plaintiff against the

     damages alleged in the Lawsuit.

            7. The Defendants failure and refusal to defend and indemnify the Plaintiff for

     the Lawsuit under the Policy constitutes a breach of contract.
                                                                                                ~
            8. Plaintiff petitions this Court for a declaration that the Defendants are obligated

     to provide insurance coverage, including defense and indemnity to Plaintiff pursuant to

     the terms and conditions of the Policy.

               9.    An actuat controversy exists between the Plaintiff and the Defendants

      regarding the duty and obligations of the Defendants to defend and indemnify the

      Plaintiff as an insured from the claims set forth in the Lawsuit. The Court should make

      a declaration of rights regarding the rights and duties of the parties with respect to the

      Plaintiffs right to a defense and indemnity from the claims contained in the Lawsuit.




                               r

  Filed         2I-CI--0Q176       03/30/2021      Doug Faiu. Jessamiiae Ciiruflt Clerk


                                                Exhbiit A
    Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 5 of 28 - Page ID#: 9



     Filecl            21-CI-Ob176                   0313012021                        Doug Fain. Jessamiue Circuit Clerk




                     WHEREFORE, Plaintiff respectfully demands the following relief:

                1. Judgment be entered declaring the Defendants owe insurance coverage -
                                a
         including defense and indemnity to the Plaintiff for any and all claims arising from the

         Lawsuit.

                     2. Judgment awarding Plaintiff its costs and fees as appropriate.

                     3: Judgment awarding any and all other relief to which Plaintiff may be entitled


I                                                                                     /s/David Russell Marshall
                                                                                      DAVID RUSSELL MARSHALL
                                                                                      P.O. Box 153
                                                                                      Keene, Kentucky 40339
                                                                                      (859)885-3192
                                                                                      ATTORNEY FOR PLAINTIFF




         P:tSherielDocumentslComplaintsl8anks Engineering - Nationwide Insurance Complalnt.doc




                                                                                                                            rn
                                                                                                                            N
                                                                                                                            O
                                                                                                                            O
                                                                                                                            O
                                                                                                                            O
                                                                                                                            w
                                                                                                                            0
                                                                                                                            O
                                                                                                                            O
                                                                                                                            O
                                                                                                                            O
                                                                                                                            O
                                                                                                                            O

                                                                                                                            d
                                                                                                                            01
                                                                                                                            R
                                                                                                                            Y
                                                                                                                            U
                                                                                                                            l9
                                                                                                                            a


      Filecl            21-CT-00176                   03/30/2021                       Douc Faiu. Jessamiue Cinuit.Clerk


                                                                                  Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 6 of 28 - Page ID#: 10


  Filecl             21-CI-00176                  03/30/21021                      Doug Fairi. Jessamine Ciaruit Clei•k
                                                                          ffiIBIT "A"


                                                  DECLARATIONS
                          ARCHITECTS AND ENGINEERS PROFESSIONAL LIABILITY INSURANCE POLICY
                                                   Underwritten by:•National Casualty Company                                          Policy Number
       Renewal of Number                                          Home Office:
                                                  One Nationwide Plaza - Columbus, Ohio 43215                                          AR00OQ6906
                 NEW                                          Administrative Office:
                                            8877 North Gainey Center Drive - Scottsdale, Arizona 85258
                                                                 1-800-423-7675
                                                                A Stock Company
     ITEM 1. NAMED INSURED AND MAILING ADDRESS:                                      AGENT NAME AND ADDRESS:
    Banks Engineering, Inc.                                                          Euclid Managers
    1211 Jessamine Station                                                           234 Spring Lake Drive
    Nicholasville, KY 40356                                                          Itasca, IL 60143
                                                                                     (630) 238-1900
                                                                                     (630) 773-8590 (FAX)
                                                                                     Agent No: 12528
      ITEM 2. POLICY PERIOD                          From: 12/07/2019                       To: 12/07/2020
                                             12:01 A.M. Standard Time at the NAMED INSl1RED'S matling address.


  ITEM 3. RETROACTIVE DATE: ........................................................................................................12/07/2014
  ITEM 4. Limits of Liability:
          (A) Each CLAIM .................................................................................................................$2,000,000
          (B) Annual Aggregate......................................................................................................... $2,000,000
  ITEM 5. DEDUCTIBLE (Amount to be borne by Insured, including CLAIM EXPENSE):
          (A) Each CLA1M . ........................................... ............................................................$10,000
          (B) Annual Aggregate......................................................................................................... $N/A
  ITEM6. Premium:............................................................................................................................. $12,135.00
          Kentucky Surcharge (1.8%):..........................................................:.....................$ 218.43
          Kentucky Municipal Tax (9%):..............................................................................$1,092.15
          TotalPremium...................................................................................................$13,445.58
  ITEM 7. Notice of CLAIM sha{I be given to:
               National Casualty Company
               Claims Department
               Professional Liability Unit
               8877 North Gainey Center Drive
               Scottsdale, Arizona 85258
  ITEM 8. Policy and Endorsements attached at inception:
               AR-45s-KY (7-03); AR-117s (12-04); AR-137 (3-18); AR-138 (3-18); NOTX0178CW (3-16); UT-COVPG (6-19);
               AR-P-1 (10-13); AR-APP-6 (4-19)




                        THIS IS A CLAIMS MADE AND REPORTED POLICY. PLEASE READ IT CAREFULLY.




  AR-D-1 (1-17)                                                                 Page 1 of 1                                                         ei      Nationwide



  Filed              21-CI-00176                  03,'30/2021                      DOLIcr FcqiYl, JesSa1t11II1e. C1£Cltit CleP°k



                                                                              Exhbiit A
    Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 7 of 28 - Page ID#: 11


      Fllec3           21-CI-00176              03/30,'202'1                  I7aug Faln, Jessanzine Cir-cult Cler•k




                                                                                                                             ENDORSEMENT
      National Casualty Company                                                                                              NO. 1
         ATTACHED TO AND      ENDORSEMENT EFFECTNE DATE
         FORMING A PART OF                                                                   NAMED INSURED                              AGENT NO.
                                (qp;a1 A.M, STANOARD TIME)
          POLICY NUMBER




          AR00006906                  12/07/2019                                        Banks Engineering, Inc.                           12528           C)
                                                                                                                                                          N
                                                                                                                                                          O
                                                                                                                                                          O
l                                                                                                                                                         0
                                                                                                                                                          w
                                                                                                                                                          0
                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,                                                               co
                                                                                                                                                          0
                                                                                                                                                          0
                                                                                                                                                          0
                                                                                                                                                          0
                                                             CHANGES--KENTUCKY                                                                            d
                                                                                                                                                          ol
                                                                                                                                                          co
                                                                                                                                                          X
                                                                                                                                                          V
                                                                                                    (3) Discovery of willful or reckless acts or          ~
       Condition 1, CANCELLATION of the CONDITIONS sec-                                                                                                   a
       tion of the policy is deleted in its entirety and is replaced                                    omissions on YOUR part which increase
       by the following:                                                                                any hazard insured against;

            1. CANCELLATION.                                                                         (4) The occurrence of a change in the risk
                                                                                                         which substantially increases any hazard
                 a. This policy may be canceled by the NAMED                                             insured against after insurance coverage
                    INSURED by surrendering the policy to US or                                          has been issued or renewed;
                    any of OUR authorized agents or by mailing
                    written notice to US stating when the cancel-                                    (5) A violation of any local fire, health, safety,
                    lation is to be effective.                                                           building or construction regulation or or-
                                                                                                         dinance with respect to any insured prop-
                 b. If this policy has been in effect for sixty (60)                                     erty or the occupancy thereof which
                    days or less and is not a renewal, WE may                                            substantially increases any hazard in-
                    cancel this policy by mailing or delivering writ-                                    sured against;
                    ten notice of cancellation to the NAMED IN-
                    SURED at least:                                                                   (6) WE are unable to reinsure the risk cov-
                                                                                                          ered by the policy; or
                      (1) fourteen (14) days before the effective
                          date of cancellation if WE cancel for non-                                  (7) A determination by the Commissioner of
                          payment or premium; or                                                          Insurance that the continuation of the pol-
                                                                                                          icy would place US in violation of the
                       (2) sixty (60) days before the effective date of                                   Kentucky insurance code or regulations
                           cancellation if WE cancel for any other                                        of the Commissioner.
                           reason.
                                                                                                 d. If WE cancel the policy based on the reasons
                  c. If this policy has been in effect for more than                                stated in paragraph 1.c. above, WE will mail
                     sixty (60) days, or this is a renewal or contin-                               or deliver a written notice of cancellation to
                     uation of a policy WE issued, WE may cancel                                    the NAMED INSURED at least:
                     tliis policy only for one or more of the follow-
                     ing reasons:                                                                     (1) fourteen (14) days before the effective
                                                                                                            date of cancellation if WE cancel for non-
                       (1) Nonpayment of premium;                                                           payment of premium; or
                       (2) Discovery of fraud or material misrepre-                                    (2) seventy-five (75) days before the effective
                           sentation made by YOU or with YOUR                                              date of cancellation if WE cancel for any
                           knowledge in obtaining the policy, contin-                                      reason stated in paragraph 1.c.(2)
                                                                                                                                                          N
                                                                                                                                                          0
                                                                                                                                                          0
                           uing the policy, or in presenting a CLAIM                                       through 1,c.(7) above.                         0
                                                                                                                                                          0
                           under the policy; ,                                                                                                            0
                                                                                                                                                          0
                                                                                                                                                          0
                                                                                                                                                          0
                                                                                                                                                          0
                                                                                                                                                          0
                                                                                                                                                          0
                                                                                                                                                          d
                                                                                                                                                          ~
                                                                                                                                                          0
                                               Includes copyrlghted material of ISO P(opertles, Inc., with Its permisslon.                                ~
                                                                                                                                                          0
                                                                Copyright, ISO Properties, Inc., 2000                                                     0
                                                                                                                                                          a
         AR-45s-KY (7-03)                                                     Page 1 of 3


      Fileci           21-C'I-G 0176            03l3012021                    Doug Faiu, Jessaurine Clt~,uit C:leak



                                                                         Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 8 of 28 - Page ID#: 12


  Ftlecl          21-CI-00176          03/30/2021                    Doqg Fatv, JessanZ ine CirTuit. Clei•k




           e. WE will give riotice to the NAMED INSURED                              c. If notice of nonrenewal is not provided pursu-
              at the last mailing address known to US.                                  ant to this Condition, coverage under the
                                                                                        same terms and conditions shall be deemed
                Notice of cancellation will state the actual
                                                                                        to be renewed for the ensuing POLICY PE-
                reason or reasons for cancellation and the ef-
                                                                                        RIOD upon payment of the appropriate pre-
                fective date of cancellation. The time of sur-
                                                                                        mium until the NAMED INSURED has
                render or the effective date and hour of
                                                                                         accepted replacement coverage with another
                cancellation stated in the notice will become                                                                                  C)
                                                                                         insurer, or until the NAMED INSURED has               N
                the end of the POLICY PERIOD. Delivery of                                                                                      0
                                                                                         agreed to the nonrenewal.                             0
                 written notice either by the NAMED INSURED                                                                                    0
                                                                                                                                               0
                 or by US will be equivalent to mailing.                              d. If WE mail or deliver a renewal notice to the         ~
                                                                                                                                               0
                                                                                         NAMED INSURED at least thirty (30) days               c
           g. If this policy is canceled, WE.will send the                                                                                     0
                                                                                         before the end of the POLICY PERIOD, stat-            0
              NAMED INSURED any premium refund due.                                                                                            d
                                                                                         ing the renewal premium and its due date, the         o,
              If WE cancel, the refund will be pro rata. If the                                                                                Y
                                                                                         policy will terminate without further notice un-      U
              NAMED INSURED cancels, the refund will be                                                                                        ~
                                                                                         less the renewal premium is received by US            a
              the customary short rate proportion. WE will
                                                                                         or OUR authorized agent by the due date.
              make the premium refund as soon as practi-
              cable after the date of cancellation. However,                           e. If this policy terminates because the renewal
              the premium refund is not a condition of can-                               premium has not been received by the due
               cellation.                                                                 date, WE will, within fifteen (15) days, mail or
                                                                                          deiiver to the NAMED INSURED, at the last
           h. If notice is mailed, proof of mailing will be suf-
                                                                                          mailing address known to US, a notice that
              ficient proof of notice.
                                                                                          the policy was not renewed and the date it
           i.    Notice of cancellation will only be sent to the                          was terminated.
                 NAMED INSURED and will serve as notice to
                                                                                       f. If notice is maiied, proof of mailing will be suf-
                 all of YOU.
                                                                                          ficient proof of notice.
   Condition 2. NONREIVEWAL of the CONDITIONS section
                                                                             The following Condition is added to the CONDITIONS
   of the poiicy is deleted in its entirety and is repiaced by
                                                                             section of the pollcy and supersedes any provision to the
   the following:
                                                                             contrary:
       2. NONRENEWAL.                                                             RENEWAL.
            a. For the purposes of this Condition:
                                                                                       If WE increase the premium on renewal for the
                 (1) Any POLICY PERIOD or term of less                                 same coverage or risk more than twenty-five per-
                     than six (6) months shall be considered to                        cent (25%) of the preceding poiicy term premium,
                 -   be a POLICY PERIOD or term of six (6)                             WE will mail or deliver a notice'for the renewal
                     months; and                                                       premium to the NAMED INSURED, at the last
                                                                                        address known to US, and to the agent, if any, at
                 (2) Any POLICY PERIOD or term of more
                                                                                        least seventy-five (75) days before the end of the
                     than one year or any policy with no fixed                          POLICY PERIOD,
                     expiration date shall be considered to be
                     a POLICY PERIOD or term of one year.                         b. WE may extend the POLICY PERIOD of the cur-
                                                                                     rent poiicy at the same expiring premium to com-
            b. If WE elect not to renew this poficy, WE will                         piy with the notice as stated in a. above.
               mail or deliver written notice of nonrenewal,
               stating the reason for nonrenewal, to the                                If notice is mailed, proof of mailing will be suffi-
               NAMED INSURED, at the last mailing ad-                                   cient proof of notice. Delivery of written notice by
               dress known to US, at least seventy-Fve (75)                             US will be equivalent to mafiing.
               days before the expiration date of the POLI-
               CY PERIOD.




                                     Includes copyrighted material of ISO Propertles, Inc., wilh Its permission.
                                                      Copyrlght, ISO Properties, Inc., 2000

    AR-45s-KY (7-03)                                                Page 2 of 3


  Ftled           2 1-CT-0 Ol16        03/30/2021                     Doug Fain. Jessaanine Ciir,uit C:ler•k



                                                                Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 9 of 28 - Page ID#: 13


  Filerl         2I-CI-00176           0313012021.                    IlOng Fain. Jessaattia>:e. Cir-cuit Clerk




           In addition to the requirements stated in para-                           least thirty (30) days before the end of the current
           graphs a,, b. and c. above, WE will mail or deliver                       POLICY PERIOD with the amount of the premium
           to the NAMED INSURED, at the NAMED IN-                                    charge and its due date clearly set forth therein,
           SURED'S last address known to US, at least thir-                          then the policy will expire and terminate without
           ty (30) days, seven (7) days in the case of a                             further notice to the NAMED INSURED on the
           policy with a POLICY PERIOD of thirty (30) days                            due date unless the renewal premium is received
           or less, before the end of the POLICY PERIOD, a                            by US or OUR authorized agent on or before that
                                                                                                                                            C)
            notice of the renewal premium or a bill for the re-                       date. When any policy terminates pursuant to this     N
                                                                                                                                            0
                                                                                                                                            O
            newal premium and WE will mail to the agent, if                           subsection because the renewal premium was not        c
                                                                                                                                            0
            any, a notice of the amount and due date of the                           received on or before the due date, WE will, with-    0
            renewal premium. In order to comply with this re-                         in flfteen (15) days, deliver or mail to the NAMED    0
                                                                                                                                            b
                                                                                                                                            0
            quirement, WE may extend the period of cover-                             INSURED, at the NAMED INSURED'S last ad-              0
                                                                                                                                            0
            age of the current policy at the expiring premium.                        dress known to US, a notice that the policy was       d
                                                                                      not renewed and the date on which the coverage        Y
           If WE have manifested OUR willingness to renew                                                                                   U
                                                                                      under it ceased to exist.                             A
           by mailing or delivering a renewal notice, bill, cer-                                                                            a
           tificate or policy to the NAMED INSURED at the
           NAMED INSURED'S last known address to US at




                                                                                     1




                                                                  AUTHORIZED REPRESENTATIVE                               DATE

                                     Iricludes copyrighted materlal of ISO Propertles, Inc„ with its permission.
                                                       Copyrlght, ISO Propertles, Inc., 2000

    AR-45s-KY (7-03)                                                Page 3 of 3


  Filed           ?1-CI-0 0I76          03f30,'2021                   Doucr Faiu. Jessaiuine Cit-cuit Clerk



                                                                 Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 10 of 28 - Page ID#: 14


  Filed            21-CI-00176             03130,'y021           Doug Faixt. Jessauline Cirruit Clet•k




                                                                                                    ENDORSEMENT
  National Casualty Company                                                                         NO. 2
     ATTACHED TO AND
                          ENDORSEMENT EFFECTIVE DATE                         NAMED IN9URED                      AGENT NO.
     FORMING A PART OF     (~y~~ q,M, STANDARD TIME)
      POLICY NUMBER




      AR00006906                 12/07/2019                              Banks Engineering, Itic.                12528


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      WAIVER OF SUBROGATION ENDORSEMENT

   In the event of any DAMAGES and/or CLAIM EXPENSE paid under this policy, WE agree to waive OUR rights under
   Condition 7. SUBROGATION CLAUSE of the CONDITIONS of the policy against YOUR client shown below. This waiver
   shall apply only to the extent required by a written contract executed before a CLAIM is made. This waiver shall not oper-
   ate to benefit, either directly or vicariously, any other person or organization.


   Name of Client: All Clients




                                                               AUTHORIZED REPRESENTATIVE                       DATE
    AR-117s (12-04)


   Filecl           ?1-CI-00176            03/30/2021            Doug Faim, .Iessaiuine Ciitiult Clerk



                                                             Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 11 of 28 - Page ID#: 15


   Filed             2I-CI-00176             03/30/2021          Iloug Fain, Jessamine Citcuit Clei•k




                                                                                                     ENDORSEMENT
   National Casualty Company                                                                         NO. .3
     ATTACHED TO AND
                            ENDOftSEMENT EFFECTIVE DATE          -
     FORMING A PARTOF                                                        NAMED INSURED                        AGENT N0.
      POLICY NUMBER
                              (t2At A.M. STANDARD TIME)




      AR00006906                   12/07/2019                            Banks Engineering, lnc.                   12528


                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  CONTRACTOR SERVICES
                                            POLLUTION COVERAGE ENDORSEMENT


            The definition of POLLUTION INCIDENT contained in the DEFINITIONS section of the policy is deleted in
            its entirety and is replaced by the following:
               16. POLLUTION INCIDENT—means any actual or alleged negligent act, error or omission YOU or any
                   person or entity, including Joint Ventures, for whom YOU are legally responsible, commit, but only
                   in the performance of PROFESSIONAL SERVICES or CONTRACTOR SERVICES that results in
                        the actual or alleged discharge, dispersal, seepage, migration, release or escape of POLLUTANTS
                        into or upon land, the atmosphere or any watercourse or body of water and did not arise from
                        dishonest, fraudulent, malicious or criminal conduct committed by YOU or at YOUR direction or
                        with YOUR prior knowledge,
            The following definition is added to the DEFINiTIONS section of the policy:
                    CONTRACTOR SERVICES—means drilling, excavation, or other sampling or testing procedures or
                    construction, remediation or operations performed by YOU or YOUR subcontractor, but only if neces-
                    sary to perform YOUR.PROFESSIONAL SERVICES.




                                                              AUTHORIZED REPRESENTATIVE                         DATE
    AR-137 (3-18)                                              Page 1 of 1



   Filed             '? I-CI--0OI76           0313012021         ➢oug F3iu. Jessai7zine Ciiruit Cleb-k



                                                             Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 12 of 28 - Page ID#: 16


  Filed             21-CI-Dta136             (}3/30/2g21          Doug Faiu, ,Tessauiive. Citcuit Clerk




                                                                                                        ENDORSEMENT
  National Casualty Company                                                                             NO. 4
    ATTACHEO TO AND
                           ENDORSEMENT EFFECTIVE DATE                           NAMED INSURED                          AOENT N0.
    FORMINO A PART OF        ~12:01 A.M. STANDARD TIME)
     POLICY NUMBER




     AR00006906                    12/07/2019                             Banks Engineering, Inc.                       12528



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,

                                        COVERAGE ENHANCEMENT ENDORSEMENT


           The following SUBPOENA PROVISION is added;
                If YOU receive a subpoena for documents or testimony not related to a CLAIM, WE will retain legal
                counsel to advise YOU regarding document production or representation in giving sworn testimony.
                Notice of such subpoena shall be deemed to be a notice of a potential CLAIM as stated in the NOTI=
                FICATION section in this policy. The DEDUCTIBLE shown on the Declarations does not apply to the
                expenditures WE incur under this provision.
            The following is added to the SUPPLEMENTAL PAYMENTS provision:
                 WE will pay, in addition to OUR Limit of Liability, up to $25,000 per POLICY PERIOD for the reimburse-
                 ment of DISCIPLINARY OR REGULATORY PROCEEDINGS EXPENSES that result from a DISCI-
                 PLINARY OR REGULATORY PROCEEDING commenced directly against YOU and result from the
                 performance of YOUR PROFESSIONAL SERVICES, performed subsequent to the RETROACTIVE
                 DATE stated in Item 3, of the Declarations.

            Definition 24. WRONGFUL ACT(S) is deleted in its entirety and replaced by the following:
                24. WRONGFUL ACT(S)—means:
                        a. Any actual or alleged PERSONAL INJURY OFFENSE, negligent act, error or omission YOU
                           or any person or entity, including Joint Ventures, for whom YOU are legally responsible, com-
                           mit, but only in the performance of PROFESSIONAL SERVICES;

                        b. POLLUTION INCIDENT; or
                        c. A SECURITY BREACH.
                  The following Definitions are added to the DEFINITIONS section of the policy:
                        DISCIPLINARY OR REGULATORY PROCEEDINGS—means any formal administrative or regu-
                        latory proceeding by a disciplinary or regulatory official, board or agency, commenced by filing of a
                        notice of charges, formal investigative order, service of summons or similar document, to investi-
                        gate charges of professional misconduct in the performance of PROFESSIONAL SERVICES.
                        DISCIPLINARY OR REGULATORY PROCEEDINGS EXPENSES—means reasonable and nec-
                        essary fees, costs and expenses incurred by YOU to investigate, defend or appeal any DISCIPLI-
                        NARY OR REGULATORY PROCEEDING.
                        DISCIPLINARY OR REGULATORY PROCEEDINGS EXPENSES do not include:
                        a. Fines, penalties or sanctions assessed against any Insured; or
                        b. Expenses, salaries, wages, benefits or overhead of, or paid to, any Insured.




    AR-138 (3-18)                                                 Page 1 of 2


  Filetl            21-CI-0n176               03/301,2021         Daug Fain, Jessamiue Cir-cuit Clei•k



                                                              Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 13 of 28 - Page ID#: 17


  Fileci            21-CI-OL1136         03;30/2021               Doug Faut, 3essaatinne Carcui.t Clei•k




                     PERSONAL INJURY OFFENSE—means any of the following offenses:
                     a. False arrest, detention or imprisonment;

                     b. Malicious prosecution;

                     c. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of
                          a room, dwelling or premises that a person occupies, committed by or on behalf of its owner,
                          landlord or lessor;
                                                                                                                                   N
                                                                                                                                   O    .
                     d.   Oral or written publication, in any manner, of material that slanders or libels a person or organ-       o
                          ization or disparages a person's or organization's goods, products or services; or                       o
                                                                                                                               .   ~
                     e.   Oral or written publication, in any manner, of material that violates a person's right of privacy.       o
                                                                               .                                                   o
                                                                                                                                   0
                                                                                                                                   d
                                                                                                                                   rn
                                                                                                                                   ~
                                                                                                                                   Y
                                                                                                                                   U
                                                                                                                                   A
                                                                                                                                   a




                                                                                                                                   rn
                                                                                                                                   N
                                                                                                                                   O
                                                                                                                                   O
                                                                                                                                   O
                                                                                                                                   O
                                                                                                                                   w
                                                                                                                                   ~
                                                                                                                                   a
                                                          ~        ~                                                               o
                                                                                                                                   ~
                                                                                                                                   0
                                                                                                                                   0
                                                                                                           /                       o
                                                                                                                                   m
                                                                AUTHORIZED REPRESENTATIVE                             DATE         Y
                                                                                                                                   U
                                                                                              '                                    A
                                                                                                                                   n.
    AR-138 (3-18)                                                Page 2 of 2


   Filed            ?1-CI-00176          03l30f2021               Doug Fa1n. 3essaazine.CiY~,llltClelsk



                                                              Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 14 of 28 - Page ID#: 18


  Fiie+3            ?i-CI-00176             03l301'?021             Doug Fain, Jessaauiue. Citr.uit Clerk




   t)
  Nattonwide
                                                    Scottsdale Insurance Company
                                                     National Casualty Company
                                                    Scottsdale Indemnity Company
                                             Scottsdale Surplus Lines Insurance Company

                                                CLAIM REPORTING INFORMATION

            Your insurance policy has been placed with a Nationwide® insurance company.

            Our commitment to you is to provide fast, fair claim service. Prolmptly reporting an event that could lead to
            a claim, as required by your policy, heips us fulfill this commitment to you. Piease refer to your policy for
            this and all other terms and conditions,

            To report a claim, you may contact us 24 hours a day, 7 days a week; by calling 1-B00-423-7675 or via our
            website at www.nationwideexcessandsurpius.com.                                                   ,

            Thank you for your business and as aiways, we appreciate the opportunity to serve you.

            ~                                           HOW TO REPORT A CLAIM                                               ~
                Call 1-800-423-7675 or visit our website at www.nationwideexcessandsurplus.com,
                In order to expedite this process, please be prepared to furnish as much of the following information as,
                possibie:
                    •      Your policy number
                    •      Date, time and location of the loss/accident ,
                    •      Details of the loss/accident
                    •      Name, address and phone number of any involved parties
                    •      If applicabie, name of law enforcement agency orfire department atong with the incident number
                                  Please refer to your poficy for specific ciaim reporting requirements.




    NOTX0178CW (3-18)


   Fileci               2 1-CI-0 0176       03,'30t2021              Dong Fain. Jessamine Caix.uit Clerk



                                                                Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 15 of 28 - Page ID#: 19


  Filed          2l-CI-O0176          03/3012021              Daug Faiu, Jesssauaine Circuit Cler•k




           Nationwide
  t)




                                          Underwritten by: National Casualty Company
                                 Home Office: One Nationwide Plaza • Columbus, Ohio 43215
                       Administrative Office: 8877 North Gainey Center Drive • Scottsdale, Arizona 85258
                                               1-800-423-7675 • A Stock Company




            In Witness Whereof, the Company has caused this policy to be executed and attested.




                         Secretary                                                 President
             The information contained herein repiaces any similar information contained eisewhere in the poiicy,




    UT-COVPG (6-19)


   Filed         11-CI--0 0176         03l3a!2021             Doug Faiu, Jessamine Circuit Clerk


                                                          Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 16 of 28 - Page ID#: 20


   Filed             21-CI-00176        03/30/2021               Ilcug Fain, Jessauaii'e Circuit Clerk




                                        National Casualty Company
                                      A Stock Insurance Company, herein called the Company

                                          ARCHITECTS AND ENGINEERS
                                    PROFESSIONAL LIABILITY INSURANCE POLICY


           THIS IS A CLAIMS MADE AND REPORTED POLICY. Coverage is limited to only those CLAIMS that
           are first made against YOU and reported to US during the POLICY PERIOD or Extended Reporting Pe-
           riod, if applicabie, as a result of any WRONGFUL ACT which occurred prior to the end of the POLICY
           PERIOD. However, if the renewal policy is written by US, YOU will have sixty (60) days after the expira-
           tion date of this policy to report any CLAIM first made in this POLICY PERIOD.


           INSURING AGREEMENT

           WE will pay DAMAGES which YOU become legally obligated to pay and'CLAIM EXPENSE, as    , a result of
           CLAIM(S) first made against YOU and reported to US in writing during the POLICY PERIOD or Extended
            Reporting Period, if applicable, provided that:
            1. The WRONGFUL ACT giving rise to the CLAIM occurred on or after the RETROACTIVE DATE
               shown in the Declarations and before the end of the POLICY PERIOD;
            2. Notice of the WRONGFUL ACT was not given nor required to be given to any prior insurer; and
            3. Prior to the inception date of the first policy issued to YOU by US and continuously renewed by US,
               Y.OU had no reasonable basis to believe that such WRONGFUL ACT had been committed or that a
               CLAIM wouid be made against YOU alleging such WRONGFUL ACT.


            DEFENSE
            WE have the right and duty to defend any suit against YOU seeking DAMAGES because of a WRONG-
            FUL ACT even if any of the allegations in the suit are groundless, false or fraudufent. WE have the right
            to appoint counsel and investigate any CLAIM or suit. However, WE will not settle or compromise a
            CLAIM or suit without YOUR written consent.
            If the allegation(s) is excluded under this policy, there shall be no duty to defend such CLAIM.
            WE are not obligated to pay any DAMAGES or CLAIM EXPENSE or defend any suit after the applicable
            limits of OUR liability have been exhausted by payment of DAMAGES or CLAIM EXPENSE. WE have
            the right, but no duty, to appeal any judgment.
            YOU, except at YOUR own cost and for YOUR own account, will not:
            1. Make any payment;
            2. Admit any liability;
             3. Settle any CLAIM;
            4. Assume any obiigation; or
             5. Incur any expense                                                                                       N
                                                                                                                        O
                                                                                                                        0
             without OUR written consent.                                                                               0
                                                                                                                        0
                                                                                                                        w
                                                                                                                        O
                                                                                                                        ti
                                                                                                                        ~
                                                                                                                        0
                                                                                                                        0
                                                                                                                        O
                                                                                                                        O
                                                                                                                        d
                                                                                                                        C7
                                                                                                                        ~
                                                                                                                        Y
                                                                                                                        U
                                                                                                                        A
                                                                                                                        a
    AR-P-1 (10-13)                                             Page 1 oF 13



   Filed             '?1-CI-00176        03/30/2021              Doug Faiu. Jessamine Cia-cuit Clerk



                                                              Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 17 of 28 - Page ID#: 21


  Fileci          21-CI-00176             03130,'2021              Doug Fslu, Jessaanine Circult. Clei-k




            SUPPLEMENTAL PAYMENTS

            WE will pay, in addition to OUR Limit of Liability:
            1. AII costs taxed against YOU in any suit WE defend.
            2. Interest oniy on that part of any judgment which does not exceed OUR Limit of Liability, which ac-
                crues after the entry of the judgment and before WE have paid, offered to pay, or deposited in court          4m
                                                                                                                              N
                that part of the judgment that does not exceed OUR Limit of Liability.                                        c
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0
            3. Premium on appeal bonds required in any suit WE defend and the cost of attachment or similar                   0
                bonds.                                                                                                        ~
                                                                                                                              0
                                                                                                                              0
                                                                                                                              0
            4. Up to $500 to each of YOU for each day or part of the day for YOUR attendance at a trial, hearing or           0
                                                                                                                              d
               arbitration proceeding at which WE request YOUR attendance. The maximum amount payable by US                   rn
                                                                                                                              ~
               during the POLICY PERIOD shall not exceed $5,000 in the aggregate. The DEDUCTIBLE shown on                     x
                                                                                                                              U
                                                                                                                              ~
               tlie Declarations does not apply to the expenditures WE incur under this provision.                            a


             5. Up to $50,000 per POLICY PERIOD for the reimbursement of YOUR reasonable legal fees incurred
                as a result of a WRONGFUL ACT which gives rise to a regulatory or administrative action under the
                Americans with Disabilities Act (A.D.A.), the Federal Fair Housing Act (F.F.H.A.) or the Occupational
                Safety and Health Act (O.S.H.A.), which is commenced directly against YOU and results from the
                perFormance of YOUR PROFESSIONAL SERVICES, which were performed subsequent to the
                RETROACTIVE DATE stated in Item 3. of the Declarations. WE will not pay DAMAGES, fines, taxes
                or penalties pursuant to this provision.

             6. Up to $30,000 per POLICY PERIOD for the reimbursement of YOUR expenses incurred for the
                forensic investigation into the cause and extent of a SECURITY BREACH affecting COMPUTER
                SYSTEMS and resulting in unauthorized access to PERSONALLY IDENTIFIABLE INFORMATION
                stored on COMPUTER SYSTEMS. This reimbursement applies only if the following conditions are
                met:

                 a. YOU must first notify US of the SECURITY BREACH as described in the NOTIFICATION section
                        of this policy, and obtain our consent prior to incurring any forensic investigating costs; and
                  b. YOU are required by law or statute to notify those whose PERSONALLY IDENTIFIABLE IN-
                     FORMATION was accessed.
                  The DEDUCTIBLE shown on the Declarations does not apply to the expenditures WE incur under
                  this provision.

              7. Up to $10,000 per POLICY PERIOD for the reimbursement of reasonable and necessary CRISIS
                  EVENT EXPENSES YOU incur as a result of a CRISIS EVENT. This reimbursement applies only if
                  YOU first notify US of the CRISIS EVENT as described in the NOTIFICATION section of this policy
                  and obtain OUR consent prior to Incurring any CRISIS EVENT EXPENSES. The DEDUCTIBLE
                  shown on the Declarations does not apply to the expenditures WE incur under this provision.
                  Up to $75,000 per POLICY PERIOD for the reimbursement of YOUR expenses incurred to comply
                  with the notification requirements of any applicable local, state or federal privacy or breach of privacy
                  notification laws or statutes, as a result of a SECURITY BREACH affecting COMPUTER SYSTEMS
                  and resulting in unauthorized access to PERSONALLY IDENTIFIABLE INFORMATION stored on
                  COMPUTER SYSTEMS. If a portion of the PERSONALLY IDENTIFIABLE INFORMATION accessed
                  is not subject to such laws or statutes, WE may still reimburse YOU for notification expenses, at OUR
                  soie discretion. This reimbursement appiies only if YOU first notify US of the SECURITY BREACH as
                  described in the NOTIFICATION section of this policy. The DEDUCTIBLE shown on the Declarations
                  does not apply to the expenditures WE incur under this provision,



     AR-P-1 (10-13)                                               Page 2 of 13


   Filecl             '?1-CI-00176        G3;3012021                Doug Faiu. Jessami><ae Citcult Cierk



                                                               Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 18 of 28 - Page ID#: 22


  Filed              21-CI-00176        03f30!?021               Doug Falax. Jessauilne Cii-cult Clerk




           TERRITORY

           This policy applies to WRONGFUL ACTS which happen anywhere in the worid. DAMAGES and CLAIM
           EXPENSE will be paid in U.S. currency.


           DEFINITIONS
                                                                                                                             ~
                                                                                                                             N
           Whenever used in this policy, the following words have these meanings;                                            g
                                                                                                                             0
           1. AUTO—means a land motor vehicle, trailer or semitrailer designed for travel on pubiic roads, includ-           0
              ing any attached machinery or equipment. AUTO does not mean or include MOBILE EQUIPMENT.                       o
                                                                                                                             0
                                                                                                                             0
           2. CLAIM(S)—means an oral or written demand for monetary damages from any party whose intent it is                IR
               to hold YOU responsible for any WRONGFUL ACT in performing PROFESSIONAL SERVICES or                           Y
               due to a SECURITY BREACH. CLA1M also means YOUR knowledge of circumstances which could                        ~
               reasonably be expected'to give rise to such demand. YOU must tell US of such CLAIM(S) or circum-              a
                stances in writing during the POLICY PERIOD or Extended Reporting Period. Demand includes, but
                is not limited to, service of suit, institution of arbitration proceedings, or MEDIATION.
           3. CLA1M EXPENSE—means expenditures inciuding, but not limited to:
                a. AII expense of lawyers WE are required by law to pay to defend YOU;
                b. Costs of investigations;
                c. Experts;                                                                                                  ~
                                                                                                                             ti
                d. Court costs; and                                                                                          M
                                                                                                                             r
                e. Other simiiar expenses WE incur in the investigation, adjustment, defense or appeal of a CLAIM            ~
                   or suit.                                                                                                  °C
                                                                                                                             w
                                                                                                                             s
                CLAIM EXPENSE does not include:                                                                              D
                                                                                                                             a
                       (1) Salary, charges or expenses of OUR regular employees; and                                         Q
                                                                                                                             w
                       (2) Payments made under the Supplemental Payments provision of this policy.                           ~

            4. COMPUTER SYSTEMS—means individual and networked computers, inciuding ancillary hardware,                      z_
                 software and components, owned, leased or licensed by the NAMED INSURED. COMPUTER SYS-                       _
                 TEMS alsb means mobile devices that:                                                                        ~
                 a. are owned, leased or licensed by the NAMED INSURED;                                                      ?
                 b. are able to remotely access the NAMED INSURED'S network and data stored on the NAMED IN-                  m
                    SURED'S network; and                                                                                      `
                                                                                                                             'a
                 c. store and transmit all data in an encrypted format.                                                       `
                                                                                                                             a
            5. CRISIS EVENT—means any:
                 a. WRONGFUL ACT;
                 b. death, departure or debilitating illness of a member of the board of managers, director, executive
                    officer, natural person partner`, owner of a sole proprietorship, principal, risk manager or in-house
                       general counsel of the NAMED INSURED;                                                                 4m
                                                                                                                             N
                 c. potential dissolution of the NAMED INSURED;                                                              o
                                                                                            (                                o
                 d. incident of workpiace violence; or .                                                                     0
                                                                                                                             ~
                                                                                                                             ~
                 e. other event,                                                                                             ~
                                                                                                                             0
                                                                                                                             0
                 that the NAMED INSURED reasonably beiieves will have a material adverse effect upon the NAMED              " d
                 INSURED'S reputation.                                                                                        Y
                                                                                                                              U
                                          .                                                                                   R
                                                                                                                             a
    AR-P-1 (10-13)                                             Page 3 of 13


   Filed             ?1-CT-00176        03/30/2021               Doaig Faiaa. Jessau}ine Cin,uit Clerk



                                                             Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 19 of 28 - Page ID#: 23


  Filecl             2l-CI-00176         031'30!20±1              Daug Fai.u. Jessaauine Cii-cuit Clei•k




           6. CRISIS EVENT EXPENSE—means expense incurred to engage a public relations consultant to pro-
              vide reputational management senrices on YOUR behalf, because of a CRISIS EVENT,
           7. DAMAGES—means a monetary judgment, award or settlement.
               DAMAGES do not include:

               a. Civil or criminal fines, sanctions, restitution or penalties, whether pursuant to ahy civil or criminal
                  law or statute; or                                                                                            N
                                                                                                                                0
               b. Amounts paid to YOU as fees, costs or expenses for services perFormed which are to be reim-                   o
                  bursed or discharged as part of the judgment or settlement,                                                   o
                                                                                                                                0
            8. DEDUCTIBLE—means the amount YOU must pay for DAMAGES and CLAIM EXPENSE.                                          o
                                                                                                                                0
                                                                                                                                0
            9. HOSTILE FIRE—means a fire that becomes uncontrollable or breaks out frofn where it was intended                  ~
               to be.                                                                                                           Y
                                                                                                                                U
                                                                                                                                A
           10. MEDIATION—means non-binding intervention by a neutral third party.                                               a
           11. MOBILE EQUIPMENT—means any of the following types of land vehicles, including any attached
               machinery or equipment:
                a. bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public
                   roads;
                b, vehicles maintained for use solely on or next to premises YOU own or rent;
                c. vehicles that travel on crawler treads;
                                                                                                                ,               h
                d. vehicles, whether self-propelled br not, maintained primarily to provide mobility to permanently             M_
                   mounted:
                      (1) power cranes, shovels, loaders, diggers or drills; or                                                 W
                                                                                                                                x
                   (2) road construction or resurfacing equipment such as graders, scrapers or rollers;                         ~
                                                .                                                                               a
                e. vehicles not described In a., b„ c. or d. above that are not self-propelled and are maintained pri-          0
                                                                                                                                W
                   marily to provide mobility to permanently attached equipment of the following types:                         F
                                                                                                                                z
                       (1) alr compressors, pumps and generators, including spraying, welding, building cleaning, geo-          _
                           physical exploration, lighting and well servicing equipment; or                                      o
                       (2) cherry pickers and similar devices used to raise.or lower workers;                                   x
                                                                                                                                m
                f.     Vehicles.not described in a., b., .c. or d. above maintained primarily for purposes other than the       '
                       transportation of persons or cargo.                                                                       L
                       However, self-propelled vehicles with the following types of permanently attached equipment are          ~
                       not MOBILE EQUIPMENT, but will be considered AUTa(S):                                                    a`
                       (1) equipment designed primarily for:
                           (a) snow removal;
                           (b) road maintenance, but not construction or resurfacing; or
                           (c) street cleaning;                                                                                 N
                                                                                                                                0
                       (2) cherry pickers and similar devices mounted on an AUTO or truck chassis and used to raise             o
                           or lower workers; and                                                                                o
                                                                                                                                0
                       (3) air compressors, pumps and generators, including spraying, welding, building cleaning, geo-          o
                           physical exploration, lighting and well servicing equipment.                                         o
                                                                                                                                d
           12, NAMED INSURED—means the person, entity or organization named in Item 1. of the Declarations.                     ~
                                                                                                                                Y
                                                                                                                            .   U
                                                                                                                                ~
                                                                                                                                a
   AR-P-1 (10-13)                                               Page 4 of 13


   Filed             21-CI-t)0176        03J30/202'1               DougFain.,lessauri~ae-Cia~untClerk



                                                               Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 20 of 28 - Page ID#: 24


   Filed          2I-CI-OOI76            03/30/2021             Doug Fain, Jessaiuine Carcuit Clerk




           13. PERSONALLY IDENTIFIABLE INFORMATION—means any information which can be used to dis-
                tinguish or trace an individual's identity, such as their name, social security number, date and place of
                birth, mother's maiden name or biometric records, along with other personal or identifying information
                which is linked or linkable to a specific individual, such as medical, educational, financial, and em-
                pioyment information.

           14. POLICY PERIOD—means the period of one year following the effective date and hour of this policy
               or, if the time between the effective date and the termination of the policy is less than one year, such
                lesser period.
           15. POLLUTANTS—means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
                vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, re-
                conditioned or reclaimed. POLLUTANTS does not mean heat, smoke, vapor, soot or fumes from a
                HOSTILE FIRE or explosion.
           16. POLLUTION INCIDENT—means any actual or alleged negligent act, error or omission YOU or any
               person or entity, including Joint Ventures, for whom YOU are legatly responsible, -commits, but only in
                 the performance of PROFESSIONAL SERVICES that results in the actual or alleged discharge, dis-
                 persal, seepage; migration, release or escape of POLLUTANTS into or upon land, the atmosphere or
                 any watercourse or body of water and did not arise from dishonest, fraudulent, malicious or criminal
                 conduct committed by YOU or at YOUR direction or wlth YOUR prior knowledge.
           17. PROFESSIONAL SERVICES—means those senrices that YOU are legally qualified to perform for
               others in YOUR practice as an architect, engineer, land surveyor, landscape architect, construction
               manager, or as specifically deflned by endorsement to this policy.
            18. PREDECESSOR FIRM(S)—means any individual, partnership or corporation engaged in PROFES-
                 SIONAL SERVICES in whose flnancial assets and liabilities the NAMED INSURED is the majority
                 successor in interest. An assumption of fifty percent (50%) or greater of the firm's assets and lia-
                 bilities shali be considered a majority successor interest.
            19. RETROACTIVE DATE—means the date specified in the Declarations. This policy shall not apply to
                any CLAIM arising from a WRONGFUL ACT which occurred prior to this date. If the term "Unlimited"
                  is specified in the Declarations, it means that there is no time limitation of coverage for YOU based
                 upon when the WRONGFUL ACT occurred.
            20. SECURITY BREACH—means YOUR failure to: `
            ~     a. prevent unauthorized access to COMPUT,ER SYSTEMS, as well as the information and
                        data stored thereln;
                  b. prevent the transmission or insertion of a virus, malicious code or other malicious software; or
                  c. allow authorized access to COMPUTER SYSTEMS, as well as the information and data stored
                     therein, also referred to as denial of service.
            21. SUBROGATION EXPENSES—means expenditures including, but not limited to:
                  a. AII expense of lawyers WE are required by law to pay to defend YOU;
                  b. Costs of investigations;
                  c. Experts;
                  d. Court costs; and                                                                ✓

                  e. Other similar expenses WE incur in the subrogation process.

             22. TOTALLY AND PERMANENTLY DISABLED—means total and continuous disability for at least six
                  consecutive months as a result of sickness or accidental bodlly Injury which renders YOU unable to
                  render PROFESSIONAL SERVICES.



     AR-P-1 (10-13)                                            Page 5 of 13

   Filed              2I-CI-40I76         03/30/2021            Dou~ Faiu. Jessaaniue Ciacuit CIe~~k



                                                            Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 21 of 28 - Page ID#: 25


  Filed              21-4=:I-00176       03;'3t112C12'1          Doug Fain. Jessanziaae. CirLuit Clerk




           23. WE, US, and OUR—means the Company providing this insurance.
           24. WRONGFUL ACT(S)—means:

                a. any actual or alleged negligent act, error or omission YOU or any person or entity, including Joint
                   Ventures, for whom YOU are legally responsible, commits, but only in the performance of PRO-
                   FESSIONAL SERVICES;
                b. POLLUTION INCIDENT; or                                                                                   cn
                                                                                                                            N
                                                                                                                            O
                                                                                                                            O
                                                                                                                            O
                c. a SECURITY BREACH.                                                                                       0
                                                                                                                            0
           25. YOU and YOUR—means Insured and includes:                                                                     N
                                                                                                                            N
                                                                                                                            C
                                                                                                                            O
                a. The NAMED INSURED and any PREDECESSOR FIRM(S). .,                                                        0
                                                                                                                            d
                b. Any Individual:                                                                                          a~
                                                                                                                            R
                                                                                                                            Y
                                                                                                                            U
                                                                                                                            ~
                       (1) who is currently or becomes a partner, stockholder or employee of the NAMED INSURED,             a
                           including leased personnel under YOUR direct supervision, during the POLICY PERIOD, but
                           only for CLAIM(S) resulting from WRONGFUL ACT(S) committed within the scope of their
                           employment by the NAMED INSURED or its PREDECESSOR FIRM(S); or
                       (2) who was formerly a partner, stockholder or employee of the NAMED INSURED or its PRE-
                           DECESSOR FIRM(S), but only for CLAIM(S) that result from WRONGFUL ACT(S) commit-
                           ted within the scope of their employment by the NAMED INSURED or its PREDECESSOR
                           FIRM(S).
                 c. A retired partner, stockholder or employee of the NAMED INSURED acting as a consultant, but
                    only for CLAIM(S) resulting from WRONGFUL ACT(S) committed within the scope of their asso-
                       ciation with and under the name of the NAMED INSURED or its PREDECESSOR FIRM(S).
                 d. The estate, heirs, executors, administrators, assigns, and legal representatives of anyone listed in
                    a., b, or c, above in the event of their death, incapacity, insolvency or bankruptcy, but only to the
                       extent that they would otherwise be provided coverage under this policy.

             EXCLUSIONS

             This policy does not apply:
             1. To any CLAIM based upon or arising out of any dishonest, fraudulent, criminal, malicious or inten-
                tional WRONGFUL ACT(S) committed by YOU;
             2. To any CLAIM based on or arising out of YOUR capacity as an officer, director, partner, shareholder
                or employee of any entity other than the NAMED INSURED;
             3. To any CLAIM arising out of PROFESSIONAL SERVICES or advice rendered by YOU in connection
                with any business enterprise not shown on the Declarations:
                 a. Which is, was or will be owned in whole or in part by YOU;
                 b. Which is, was or will be in any way controlled, operated or managed by YOU including the
                    ownership, maintenance or use of any property in connection therewith; or
                 c. In which YOU are, were or will be a partner or employee.
                        This exclusion does not apply if, at the time such PROFESSIONAL SERVICES or advice
                        was rendered, the NAMED INSURED or any insured, separately or in combination, had a total
                        pecuniary or beneficial interest of forty-nine percent (49%) or less in such business enterprise;
             4. To any CLAIM arising out of any circumstances due to nuclear reaction, radiation, or contamination,
                regardless of cause;


    AR-P-1 (10-13)                                             Page 6 of 13


   Filed             2 I-CI 0 0176       03/30/2021              Dau~ Faiv, Tessaauine Cii-cuit Clerk



                                                             Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 22 of 28 - Page ID#: 26


   Filed             ?1-CI-0017t5        03/30/2021               Doug Faiu. ,3essaniiue Circuir Ctei-k




           5. To any CLAIM based on or arising out of discrimination, harassment or misconduct by YOU, Includ-
              ing but not limited to CLAIMS based on an individual's race, creed, color, age, sex, national.origin, re-
              ligion, disability, physical or mental handicap, disease, marital status or sexual preference;
           6. To any CLAIM made by YOU against any other Insured. However, this exclusion does not apply to
              CLAIMS made by those insureds whose PERSONALLY IDENTIFIABLE INFORMATION has been
              accessed as a result of a SECURITY BREACH;
                                                                                                                           m
           7. To any CLAIM based on or arising out of the cost to repair or replace faulty workmanship in any con-         N
                                                                                                                           O
              struction, erection, fabrication, installation, assembly, manufacture or remediation performed by YOU,       O
                                                                                                                           0
                                                                                                                           0
              Including any materials, parts or equipment furnished in connection therewith;                               0
                                                                                                                           M
                                                                                                                           N
            8. To any CLAIM based on or arising out of:                                                                    c
                                                                                                                           0
                                                                                                                           0
                                                                                                                           0
                a. YOUR alleged liability under any oral or written contract or agreement, including, but not limited      d
                                                                                                                           rn
                   to, express warranties or guaranties; or                                                                Y
                                                                                                                           U
                                                                                                                           f6
                b. the liability of others YOU assume under any oral or written contract or agreement,                     a

                except that coverage otherwise available to YOU shall apply to YOUR liability that exists in the
                absence of such contract or agreement;
            9. To any CLAIM based on or arising out of the advising, requiring or obtaining of any form of insurance,
               suretyship or bond, or failure to do so;
           10. To any CLAIM based on or arising out of the design or manufacture of any goods or products which
               are sold or supplied by YOU, or.by others, under license from YOU;
           11. To any CLAIM based on or arising out of bodily injury or personal injury sustained by any employee
               of YOURS arising out of employment by YOU; or any obligation for which YOU must pay under any
               unemployment, workers' compensation, disability benefits or other similar laws;
           12. To any CLAIM based on or arising out of PROFESSIONAL SERVICES for which YOU are insured,
               under any professional liability policy Issued for a specific project or projects. This exclusion applies
               even if DAMAGES or CLAIM EXPENSE(S) are not covered in whole or in part by that policy for any
               reason, including, but, not limited to:
                 a. An exclusion; or
                 b. A reduction or exhaustion of the limit of liability under such policy;
           13. To any CLAIM arising from a WRONGFUL ACT that involves a demand or action seeking relief or
               redress in any form other than monetary damages, or for any fees, costs or expenses which YOU
               may become obligated to pay as a result of any adverse judgment for declaratory relEef or injunctive
               relief. However, WE will afford defense to YOU for such actions, CLAIM(S), suits or demands in
               which monetary damages are requested if not otherwise excluded;
           14. To any CLAIM arising out of a POLLUTION INCIDENT involving the ownership, maintenance, use,
                 operation, loading or unloading of any AUTO, aircraft, watercraft or rolling stock. Except this exclu-
                 sion does not apply to:
                 a. MOBILE EQUIPMENT;
                 b. a watercraff YOU do not own that is:

                       (1) less than twenty-six (26) feet long; and
                       (2) not being used to carry persons or property for a charge.
                 c. the operation of any of the equipment listed in 8, a., b, or c. In the definition of MOBILE EQUIP-
                    MENT; or




    AR-P-1 (10-13)                                             Page 7 of 13


   Filed             ?1-CI-00176         03/30/2021               Llou~ Faiu, 3essau~iue CtflLuit Clet•k



                                                             Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 23 of 28 - Page ID#: 27


   Filed             21-CI-00176         03/30/2021             Doug Faut. ,Jessantirae Cir1 uit Clei-k




                d, a condition, in or on an AUTO not owned or operated by YOU and that condition was created
                   by the loading or unloading of that AUTO by YOU or by any person or entity for whom YOU are
                   legally liable;
           15. To any CLAIM arising out of a POLLUTION INCIDENT at, onto or from property or facilities which are
               or were at any time owned or rented by YOU or by any person or entity in joint venture with YOU;
           16. To any CLAIM alleging non-compliance with any applicabie local, state or federal privacy or breach of
                                                                                                                            C)
                                                                                                                            N
                privacy notification laws or statutes. However, this exclusion does not apply if YOU have, prior to
                                                                                                                            O
                such CLAIM, met the notiflcation requirements described in paragraph 3, of the NOTIFICATION sec-            0
                tion of this policy;                                                                                        0
                                                                                                                            <r
                                                                                                                            N
           17. To any SECURITY BREACH CLAIM arising out of inechanical or electrical failure or outage or
                                                                                                                            0
               any disruption or failure of a utility supplied by a third party, including power, communications or
                                                                                                                            d
               connectivity;                                                                                                CD
                                                                                                                            ~
                                                                                                                            x
                                                                                                                            U
           18. To any CLA1M arising out of' an action or order of any domestic or foreign govemmental authority             ~
                                                                                                                            a
               or regulatory, administrative, law enforcement or judicial' body to confiscate, intercept, monitor or
               analyze COMPUTER SYSTEMS as well as the information and data stored therein, whether with or
               without YOUR authorization.


            INNOCENT INSURED PROTECTION

             Whenever coverage under any provision of this policy wouid othenruise be excluded; suspended, or lost
             because of:
             1. EXCLUSIONS relating to any CLAIM based upon or arising out of any dishonest, fraudulent, criminal,
                malicious or intentional WRONGFUL ACT(S) committed by YOU; or
             2. Concealment of a CLAIM by any of YOU,
             WE.agree that the coverage as would be afforded by this policy will apply to each of YOU who did not
             personally commit or participate in the WRONGFUL ACT(S), or agree to the concealment.
             For coverage to apply, YOU must notify US of the WRONGFUL ACT(S) or concealment as soon as YOU
             become aware of them.


             LIMITS OF LIABILITY

             Regardless of the number of:
             1. YOU who are insured under the policy;
             2. AII persons ororganizations who sustain DAMAG,ES payable under this policy; andlor
             3. Suits brought on account of coverage afforded by the policy.
             OUR liability is limited as follows:
             1. The Limit of Liability stated in Item 4(A) of the Declarations is the limit of OUR liability for all DAM-
                AGES and CLAIM EXPENSE arising out of each CLAIM first made and reported in writing during the
                POLICY PERIOD or Extended Reporting Period, if applicable.
             2. The Limit of Liability stated in Item 4(B) of the Declarations is subject to the above provision respect-   N
                 ing each CLAIM and is the maximum Iimit of OUR liability for each POLICY PERIOD. In no event will          0
                                                                                                                            0
                                                                                                                            0
                 OUR total Limit of Liability be increased by any Extended Reporting Period.                                0
                                                                                                                            w
                                                                                                                            0
             3. WE will only be liable to pay DAMAGES and CLAIM EXPENSE subject to the Limits of Liability in ex-           v
                                                                                                                            N
                                                                                                                            0
                                                                                                                            0
                cess of the DEDUCTIBLE shown on the Declarations. YOUR DEDUCTIBLE for all DAMAGES and                       0
                                                                                                                            0
                CLAIM EXPENSE in any POLICY PERIOD is the Annual Aggregate amount shown in the Declara-
                                                                                                                            a
                tions. Each of YOU under the policy is individually liable for the payment of the DEDUCTIBLE amount         m
                                                                                                                            cu
                                                                                                                            Y
                                                                                                                            U
                                                                                                                            aR
    AR-P-1 (10-13)                                           Page B or 13


   Faled             21-CI-()0176        03130l2021             Douar Fain. Je85aYElllle Clil:lllt Clei•k



                                                            Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 24 of 28 - Page ID#: 28


   Filed             Z1-CI-0G176        03/30/2021               Doug Faiu, Jessaiuine. Cit-cuft Clerk




                due for each CLAIM. In the event that WE expend funds for DAMAGES or CLAIM EXPENSE on
                YOUR behalf, YOU will reimburse US for such expenditures up to the amount of the DEDUCTIBLE
                shown on the Declarations. Reimbursement of the DEDUCTIBLE will be due within sixty (60) days
                from the date WE bill YOU. If WE and YOU agree to use MEDIATION and if WE and YOU resolve
                any CLAIM by MEDIATION, YOUR DEDUCTIBLE obligation will be reduced by fifty percent (50%)
                subject to a maximum reduction of $25,000. DEDUCTIBLE payments made prior to the application of
                the above credit will be reimbursed within thirty (30) days of the resolution of the CLAIM.
                                                                                                                             ~
                                                                                                                             N
            4. CLAIM EXPENSE will be subtracted from the Limits of Liabllity first as it is incurred for each CLAIM.         O
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
               The remaining amount will be the amount availabie to pay DAMAGES.
                                                                                                                             0
            5. One or more CLAIMS based on or arising out of the same WRONGFUL ACT or a series of related                    LO
                                                                                                                             N
                                                                                                                             O
               WRONGFUL ACT(S) of rone or more of YOU wiil be considered a single CLAIM. Unless otherwise                    O
                                                                                                                             0
                                                                                                                             0
               endorsed, the CLAIM will be subject to the Limit of Liability in effect at the time such CLA1M was first      d
                                                                                                                             m
               reported in writing to US. Only one DEDUCTIBLE will apply to such CLAIM.                                      Y
                                                                                                                             U
                                                                                                                             fQ
                                                                                                                             a
            NOTIFICATION

            1. If during the POLICY PERIOD or the Extended Reporting Period:
                 a. YOU receive in►ritten or oral notice from any party that it is the intention of such party_to hold YOU
                    responsible for any WRONGFUL ACT(S); or
                 b. YOU become aware of circumstances which could reasonabiy be expected to give rise to such
                    notice,
                 then:
                 YOU will tell us in writing as soon as practicable, but no later than the end of the POLICY PERIOD or
                 Extended Reporting Period, if applicable. Any subsequent CLAIM made against YOU arising out of
                 such WRONGFUL ACT(S) shall be deemed to have been made during the POLICY PERIOD, but
                 only for CLAIMS due to WRONGFUL ACT(S) which occurred on, or after the RETROACTIVE DATE
                 and on or before the end of the POLICY PERIOD. No coverage for such CLAIM shall exist under
                 any subsequent poiicy written by US. However, if the renewal policy is written by US, YOU will have
                 sixty (60) days after the expiration date of this poiicy to report any CLAIM first made during this POL-
                 ICY PERIOD.

            2. In the event of any CLAIM occurring, written notice to US will be given by the person orfirm(s) shown
               under Item 1, of the Declarations. Notice will be deemed to be received if sent by prepaid mail prop-
               erly addressed to the address shown in Item 7. of the Declarations.
             3. If a SECURITY BREACH or CRISIS EVENT occurs during the POLICY PERIOD, YOU must notify
                US within three (3) caiendar days of the date of discovery of the SECURITY BREACH or CRISIS
                EVENT. The date of discovery is the earlier of:
                 a. The date YOU first become aware of facts that would cause a reasonable person to assume a
                    SECURITY BREACH or CRISIS EVENT has occurred; or
                 b. The date YOU receive notice of an actual or potential CLAIM including allegations that if true,
                    wouid cause a reasonable person to assume a SECURITY BREACH or CRISIS EVENT has .
                    occurred.
                                                                                                                             4m
                                                                                                                             N
                                                                                                                             O
                                                                                                                             O
                                                                                                                             O
             CLAIMS REPAIR PROVISION                                                                                         0
                                                                                                                             w
                                                                                                                             O
                                                                                                                             u~
             When WE receive YOUR written notice and WE, at OUR discretion, incur CLAIM EXPENSE to undertake                 0
                                                                                                                             0
             measures to avoid any DAMAGES as a result of the reported WRONGFUL ACT, WE will waive the ap-                   0
                                                                                                                             0
             plicable DEDUCTIBLE.
                                                                                                                             ~
                                                                                                                             R
                                                                                                                             Y
                                                                                                                             V
                                                                                                                             A
                                                                                                                             a
    AR-P-1 (10-13)                                            Page 9 of 13


   Filed             '?1-CI-00176       03/30/2021               Doug Faiu, Jessautine Cit-cuit Clerk


                                                             Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 25 of 28 - Page ID#: 29


   Fited         21-CI-00176          03130/2021              Doug Faiu. ,TessauZine. Clrcuit Clerk




           However, the DEDUCTIBLE will always apply if a suit is filed, if arbitration hearings or mediation hearings
           are begun or if any DAMAGES are paid.


           INSURED'S DUTIES IN THE EVENT OF CLAIM OR SUIT

           1: In the event of a CLAIM, the NAMED INSURED must give US written notice of:

               a, The specific WRONGFUL ACT; and                                                                         C)
                                                                                                                         a
                                                                                                                         0
                                                                                                                         0
               b. The injury or damage which has or may result from the WRONGFUL ACT; and                                w0
               c. The names and addresses of the claimants or potential ciaimants; and                                   4D
                                                                                                                         N
                                                                                                                         O
                                                                                                                         O
                d. The circumstances by which YOU first became aware of such WRONGFUL ACT.                               0
                                                                                                                         a;
                                                                                                                         rn
                                                                                                                         ~
           2. If CLAIM is made or suit is brought against YOU, YOU will immediately forward to US every demand,          Y
                                                                                                                         U
                notice, summons or other process received by YOU or YOUR representative.
                                                                                                                         a10
           3. WE will have full discretion in the handling of any CLAIM, and YOU will give full information and as-
              sistance as WE may reasonably require. YOU will cooperate with US and, at OUR request, consent
                to being examined and questioned by OUR representative, under oath, if necessary. At OUR request,
                YOU will attend hearings, depositions and trials and will assist in effecting settlement, securing and
                giving evidence, and obtaining the attendance of witnesses. YOU will cooperate in the conduct of
                suits as well as in giving written statements to OUR representatives and defense counsel.
            4. Immediately upon discovery of facts or notice'of a CLAIM that would cause a reasonable person to
               assume a SECURITY BREACH has occurred, YOU will take all reasonable steps to protect COM-
               PUTER SYSTEMS as well as the information and data stored therein.


            EXTENSION OF COVERAGE

            If YOU die during the POLICY PERIOD, the period for reportirig CLAIMS is extended until the executor or
            administrator is discharged or for twenty-four (24) months from the date of death, whichever is less. If
            YOU have been insured by US for at least three (3) consecutive years immediately prior to this POLICY
            PERIOD and YOU become TOTALLY AND PERMANENTLY DISABLED during the POLICY PERIOD,
            the period for reporting CLAIMS is extended until the disability ends. No additional premium will be
            charged for this extension nor will any premium be refunded.


            EXTENDED REPORTING PERIOD

            Only the NAMED INSURED can exercise the option to purchase one of the Supplemental Extended Re-
            porting Periods described in paragraph 3, of this provision.
            1. One or more Extended Reporting Periods described below will be provided if the policy is canceled or
                 nonrenewed or if WE renew or replace coverage with insurance that provides coverage on other than
                 a Claims Made basis.
            2. A Basic Extended Reporting Period is automatically provided without additional charge. This period
               begins at the end of the POLICY PERIOD and lasts for sixty (60) days. The Basic Extended Report-
               ing Period does not apply to CLAIMS covered under any subsequent policy.                                  0
                                                                                                                         N
                                                                                                                         O
                                                                                                                         O
             3. In addition, the NAMED INSURED may purchase one of the Supplemental Extended Reporting Pe-               0
                                                                                                                         0
                riods described below if YOU are in compliance with the terms and conditions of this policy:             0
                                                                                                                         w
                                                                                                                         N
                 a. A tweive (12) month Supplemental Extended Reporting Period for one hundred percent (100%) of         0
                                                                                                                         0
                                                                                                                         0
                    the fuil annual premium of this policy; or                                                           0
                                                                                                                          v
                                                                                                                         on
                                                                                                                         m
                                                                                                                         Y
                                                                                                                         U
                                                                                                                         A
                                                                                                                         a
    AR-P-1 (10-13)                                           Page 10 of 13


   Filed             ?'1-CI-G0176     03/3012021               Doug Faiu. Jes5a1I111Ie CflYcuit Cler k



                                                           Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 26 of 28 - Page ID#: 30


   Filed             21-t:I-Oa176        03/3012021               Doug Fain, Jessaauuie Cir-cutt Cter•k




                b, A twenty-four (24) month Supplemental Extended Reporting Period for one hundred fifty per-
                      cent (150%) of the full annual premium of this policy; or
                c. A thirty-six (36) month Supplemental Extended Reporting Period for one hundred eighty-five per-
                   cent (185%) of the full annual premium of this poiicy; or
                d. A sixty (60) month Supplemental Extertded Reporting Period for two hundred fifty percent (250%)
                   of the full annual premium of this policy; or
                e. An unlimited Supplemental Extended Reporting Period for three hundred percent (300%) of the
                   full annual premium of this policy.
            4. Coverage for a Supplemental Extended Reporting Period must be added by endorsement for which
                an additional premium charge must be paid. Such period starts sixty (60) days after the end of the
                POLICY PERIOD.
            5. The right to purchase a Supplemental Extended Reporting Period will terminate unless:
                 a. WE receive a written request for a Supplemental Extended Reporting Period; and
                 b. The additional premium is paid within sixty (60) days of the end of the POLICY PERIOD,

                 The NAMED INSURED'S request must specify the length of the Suppiemental Extended Reporting
                 Period desired. Once in effect, Extended Reporting Periods may not be canceled.
            6. An Extended Reporting Period does not extend the POLICY PERIOD or change the scope of cover-
               age provided. Subject otherwise to the poiicy's terms, Limit of Liability, Exclusions and Conditions, the
               policy is extended to appiy to CLAIMS flrst made against YOU and reported to US in writing during
               the Basic Extended Reporting Period or, if purchased, the Supplemental Extended Reporting Period,             ~
               but oniy for CLAIMS due to WRONGFUL ACT(S) which happened on or after the RETROACTIVE
                 DATE and on or before the expiration of the POLICY PERIOD.
            7. Extended Reporting Periods do not reinstate or increase the policy's Limits of Liability. CLAIMS
                 which are first made and reported during the Basic Extended Reporting Period or the Supplemental
                 Extended Reporting Period, if it is in effect, will be deemed to have been made on the last day of the
                 POLICY PERIOD.


            CONDITIONS

             1, CANCELLATION. This policy may be canceled by the NAMED INSURED by surrendering the policy
                to US or any of OUR authorized agents or by mailing written notice to US stating when the cancella-
                 tion is to be effective, WE may cancel this policy by mailing to the NAMED INSURED at the address
                 shown on the Deciarations a written notice stating when the cancellation is to be effective. WE will
                 give the NAMED INSURED ten (10) days notice for nonpayment of premium or sixty (60) days notice
                 for any other valid reason.
                 The maiiing of notice will be sufficient proof of notice. The time of surrender or the effective date and
                 hour of cancellation stated in the notice will become the end of the POLICY PERIOD. Delivery of writ-
                 ten notice either by the NAMED INSURED or by US will be equivalent to mailing.
                 If this policy is canceled, WE wiil send the NAMED INSURED any premium refund due. If WE cancel,
                 the refund will be pro rata. If the NAMED INSURED canceis, the refund will be the customary short
                 rate proportion. WE will make the premium refund as so6n as practicable after the date of cancella-
                 tion. However, the premium refund is not a condition of cancellation.
                 Notice of cancellation will only be sent to the NAMED INSURED and will senre as notice to ali of
                 YOU.




    AR-P-1 (10-13)                                             Page 11 of 13


   Filecl            ?1-CI-00116         Q3l30f2021               I]oug Faua, Jessauiiue Ciicuit Cler°k



                                                              Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 27 of 28 - Page ID#: 31


  Filed          21-CI-00176          03/30/?021              Doug Faio. ,Tessauitne Circuit C1erk




           2. NONRENEWAL. If WE do not renew this policy, WE will mail written notice to the NAMED INSURED
              at least sixty (60) days before the end of the POLICY PERIOD. Any changes in the terms and condi-
              tions quoted on renewal do not const(tute nonrenewal of this policy.

           3. ASSIGNMENT. Assignment of interest under this poiicy will not bind US unless WE endorse the pol-
              icy in writing assigning YOUR interest to another party.

           4. CHANGES. The terms of this policy will not be waived or changed except by endorsement issued by
                                                                                                                          o)
              US and made a part of this policy.                                                                          N
                                                                                                                          O
                                                                                                                          O
                                                                                                                          0
           5. MERGERS AND ACQUISITIONS. AII mergers and acquisitions with other firms occurring throughout                0
                                                                                                                          w
                                                                                                                          0
              the POLICY PERIOD must be reported to US in writing within sixty (60) days of the merger or ac-             co
                                                                                                                          N
              quisition, or the next anniversary of this policy, whichever is sooner. WE shall have the right to adjust   0
                                                                                                                          0
               the premium, terms, conditions and exclusions to reflect any shlft in exposure created by such merger      0
               or acquisition.                                                                                            d
                                                                                                                          a,
                                                                                                                          ~
                                                                                                                          Y
                                                                                                                          U
           6. CONFLICTING STATUTES. Any part of this policy which is in conflict with the statutes of the state in        m
                                                                                                                          a
                which this policy is issued is amended to conform to such statutes.
           7. SUBROGATION CLAUSE. YOU will transfer to US YOUR rights of recovery against any other party
              for any DAMAGES WE have paid on YOUR behalf. YOU must do everything necessary to secure
              these rights and do nothing that would jeopardize them.
                WE will not exercise OUR right to recover against any of YOU unless the DAMAGES result.from any
                dishonest, fraudulent, criminal, malicious or intentional WRONGFUL ACT(S) committed by YOU.
                Any amount recovered from subrogatlon shall be apportioned as follows:

                Any amount recovered shall first be used for repayment of SUBROGATION EXPENSES; second, to
                any DAMAGES and/or CLAIM EXPENSE paid by US; third, to any DAMAGES and CLAIM EX-
                PENSE paid by an excess insurer on YOUR behalf; fourth, to any DAMAGES and CLAIM EXPENSE
                paid by any other primary insurer on YOUR behalf; and last, to repayment of YOUR DEDUCTIBLE.
            B. SEVERABILITY CLAUSE. The application and any supplements or addendums will be retained on
               file by US and will be deemed as incorporated in and constituting part of this policy along with the
               Declarations. The particulars and statements contained in the application, any supplements or ad-
               dendums and the conditions and exclusions set forth in this policy will be construed as a separate
                 agreement with each of YOU. By acceptance of this poticy, YOU agree that the statements in the
                 application are YOUR representations, that they shall be deemed material and that this poticy
                 is Issued upon the truth of such representations. Nothing in this provision will be construed to in-
                 crease OUR Limits of Liability as set forth in the Declarations.
            9. OTHER INSURANCE. If YOU have other insurance which applies to CLAIMS reported under this
               policy, WE will be excess of the amount of the applicable DEDUCTIBLE and any other valid and col-
                 lectible insurance whether such other insurance is primary, pro rata, contributory, excess, contingent
                 or any other basis, unless such other insurance is written only as specific excess insurance over the
                 Limit of Liability provided in this policy
                 If a loss occurs involving. two or more policies, each of which provides that its insurance will be
                 excess, then each policy will contribute on a pro rata basis. This means WE will pay no more than
                 OUR percentage of the total amount of the insurance covering the CLAIM, less the DEDUCTIBLE.
                 For example:
                                                                                                                          e,
                                                                                                                          N
                                                                                                                          O
                       The iimit of coverage under this policy is $100,000, Another Insurance policy with a Iimit         0
                                                                                                                          0
                                                                                                                          0
                       of $300,000 also covers a CLAIM covered by this policy. WE will not pay more than twenty-          w
                                                                                                                          0
                       five percent (25%) ($100,000/$400,000) of the DAMAGES and CLAIM EXPENSE, less the                  co
                       DEDUCTIBLE.                                                                                        0
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0
           10. ACTION AGAINST US. No action will lie against US unless YOU have fully complied with ail the
                                                                                                                          e,
             . terms and conditions of this policy prior to bringing the action.                                          m
                                                                                                                          ~
                                                                                                                          Y
                                                                                                                          U
                                                                                                                          l4
                                                                                                                          a
    AR-P-1 (10-13)                                          Page 12 of 13


   Filed             21-CI-OOI76       03/30/7021             Doifg Falu. Jsssamine Cii-cuit Clerk



                                                           Exhbiit A
Case: 5:21-cv-00107-DCR Doc #: 1-1 Filed: 04/28/21 Page: 28 of 28 - Page ID#: 32


   Fileci            21-CI-00176         03/30/2021              Doug Fain, Jessauiine Cii-cuit. Clerk




            11. INSPECTION AND AUDIT. YOU agree to allow US to examine
                                                                                and audit YOUR premises, manage-
                ment procedures and records as they relate to this insurance during normal
                                                                                            business hours while this
                policy is In force. WE are not, however, required to make inspections nor
                                                                                              will WE guarantee that
                YOUR procedures are adequate or that they conform to any laws, rules or regulations
                                                                                                      .
            12. BANKRUPTCY. In the event of YOUR bankruptcy or insolvency WE
                                                                                ,    will not be relieved of OUR ob-
                ligations under the terms and conditions of this policy.
            13. SOLE AGENT. By acceptance of this policy, the NAMED INSURED
                                                                            agrees to act on YOUR behalf
                with respect to:                                       '
                   a. Exercising the option to purchase an Extended ReporEing Period;
                   b. The giving and receiving of notice of CLAIM(S) or cancellation; and
                   c. The payment of premiums that may become due under this policy.
                   Each of YOU agrees that the NAMED INSURED will act on YOUR behalf.
            14. PREMIUM. AII premiums for this policy shall be computed in accordance
                                                                                      inrith OUR rules, rates, rating
                plans, premiums and minimum premiums applicable to the insurance afforded
                                                                                             herein.




  AR-P-1 (10-13)                                            Page 13 of 13


   Fileci            21-CI-G0I76         Ci3;301z0z1             Doug Faiu. Jessautine Cii-cuit Clerk



                                                             Exhbiit A
